360 S.W.3d 919 (2012)
Daniel W. FOSTER, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 97442.
Missouri Court of Appeals, Eastern District, Division Three.
March 6, 2012.
Daniel W. Foster, Acting Pro Se, Southeast Correctional Center, Jefferson City, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jennifer Ann Wideman, Co-Counsel, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Daniel W. Foster appeals from the motion court's order and judgment denying his Request for Facts and Conclusions of Law. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).